                      UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF LOUISIANA
                          LAKE CHARLES DIVISION
______________________________________________________________________________

UNITED STATES OF AMERICA                            CRIMINAL NO. 04-20076 (01)

VERSUS                                              JUDGE ROBERT G. JAMES

LANE B. WHITE                             MAGISTRATE JUDGE KATHLEEN KAY
______________________________________________________________________________

                                 MEMORANDUM RULING

       Before the Court is a Motion to Vacate, Set Aside, or Correct Sentence pursuant to 28

U.S.C. § 2255 filed by the Petitioner, Lane B. White (“White”). [Rec. Docs. 101, 104]. For the

reasons assigned herein, Petitioner’s motion is hereby DISMISSED.

                              BACKGROUND INFORMATION

       On June 9, 2004, White was indicted and charged with being a felon in possession of a

firearm in violation of 18 U.S.C. § 922(g)(1). [Rec. Doc. 1]. On March 10, 2005, White entered

a plea of guilty. [Rec. Doc. 46]. On November 1, 2005, White was sentenced to 180 months

imprisonment, followed by three years of supervised release. [Rec. Doc. 54]. White’s sentence

was enhanced under the provisions of the Armed Career Criminal Act (“ACCA”), 18 U.S.C. §

924(e)(1). See id. The ACCA enhancement was based on White’s three prior Louisiana felony

convictions, including two convictions for drug distribution, and one conviction for “aggravated

battery with a dangerous weapon.” [PSR at ¶¶ 26 - 28]. White filed a direct appeal of his

sentence, which was affirmed. [Rec. Docs. 55, 59]. Thereafter, on January 22, 2007, White’s

petition for writ of certiorari before the United States Supreme Court was denied. [Rec. Doc. 60].

       On July 30, 2007, White filed a Motion to Vacate pursuant to 28 U.S.C. § 2255, alleging

ineffective assistance of counsel related to the imposition of the ACCA sentence enhancement.
[Rec. Doc. 61]. On January 15, 2009, the Court denied White’s motion. [Rec. Doc. 76]. On

September 11, 2009, the Fifth Circuit denied White’s request for a certificate of appealability.

[Rec. Doc. 87].

       In 2016, White requested permission from the Fifth Circuit to file a successive 28 U.S.C.

§ 2255 petition to challenge his ACCA sentencing enhancement following the Supreme Court’s

decision in Johnson v. United States, __ U.S. __, 135 S.Ct. 2551 (2015). White also requested

permission to present a due process argument regarding the sentencing court’s evaluation of his

criminal history pursuant to United States v. Hernandez-Rodriguez, 788 F.3d 193 (5th Cir. 2015).

On May 25, 2016, the Fifth Circuit granted White permission to proceed with respect his

Johnson claim, but denied White’s request as to Hernandez-Rodriguez. [Rec. Doc. 97].          The

Fifth Circuit instructed this Court to dismiss White’s motion without reaching the merits if he

fails to demonstrate that a new constitutional law, made retroactive, applies to his case pursuant

to 28 U.S.C. § 2244(b)(4). See id.

       On July 25, 2016, White filed his successive 28 U.S.C. § 2255 petition with this Court.

[Rec. Doc. 101]. On August 12, 2016, White filed an amended petition. [Rec. Doc. 104].1 The

Court issued standard administrative orders applicable to all cases potentially impacted by

Johnson, and the federal public defender was appointed to represent White. [Rec. Docs. 107,

108]. Consistent with the Court’s standard administrative order, this matter was stayed to allow

additional time to develop the record and receive additional instruction from the higher courts.




1
 White’s amended petition contains arguments related to his sentencing under the United States
Sentencing Guidelines (“U.S.S.G.”). [Rec. Doc. 104]. The Fifth Circuit only granted White
permission to pursue his Johnson based claims. The Supreme Court has held that the
constitutional concerns regarding “void for vagueness” found in Johnson do not apply to the
sentencing guidelines. See Beckles v. United States, __ U.S.__, 137 S.Ct. 886, 895 (2017).
Accordingly, this Court is without jurisdiction to consider such arguments.

                                                2
See id. On May 24, 2018, the government and the petitioner were provided briefing deadlines.

[Rec. Doc. 112]. Both parties filed their respective briefs. [Rec. Docs. 113, 114, 115].

       The Court notes that on December 13, 2018, White completed his term of imprisonment

and was released from detention. See https://www.bop.gov/inmateloc. However, White remains

subject to a three-year term of supervised release. The Fifth Circuit has determined that a

petitioner’s section 2255 motion is not necessarily moot when he remains on supervised release.

See Johnson v. Pettiford, 442 F.3d 917, 918 (5th Cir. 2006) (citation omitted). If a petitioner has

served excess prison time a court may choose to reduce the period of supervised release, which

prevents a finding that the petition is moot. See id.   “[A]s long as the parties have a concrete

interest, however small, in the outcome of the litigation, the case is not moot.” United States v.

Heredia-Holguin, 823 F.3d 337, 340 (5th Cir. 2016) (quoting Knox v. Serv. Employees Int’l

Union, Local 1000, 567 U.S. 298, 307-08, 132 S.Ct. 2277, 2287 (2012)).         Because White has

alleged that his sentence was excessive in light of Johnson, White’s petition is not moot and the

Court will proceed with its analysis.

                                        LAW AND ANALYSIS

       A successive section 2255 petition must meet certain procedural requirements before a

district court may reach the merits of the application. See 28 U.S.C § 2244(b), 28 U.S.C. §

2255(h); Reyes-Requena v. United States, 243 F.3d 893, 896-900 (5th Cir. 2001). A petitioner

must clear two “gates” before a successive petition may properly be heard on the merits. See

Reyes-Requena, 243 F.3d at 899. First, the petitioner must make a prima facie showing that his

successive petition relies on either (1) a new constitutional law made retroactive on collateral

review, or (2) clear and convincing newly discovered evidence demonstrating that no reasonable

fact finder would have found him guilty but for error. See 28 U.S.C. § 2244(b)(2), (3)(A).




                                                 3
Second, the petitioner must actually prove that his petition relies upon retroactive constitutional

law or new evidence. See 28 U.S.C. § 2244(b)(2), (4). In this instance, the Fifth Circuit has

determined that the first gate has been cleared. [Rec. Doc. 97]. It is this Court’s task to

determine if White can clear the second gate.

       White argues in his petition that he is entitled to relief from his ACCA sentencing

enhancement under 18 U.S.C. § 924(e) following the Supreme Court’s decision in Johnson.

[Rec. Docs. 101, 104]. The ACCA provides that a person who possesses a gun in violation of

section 922(g) and has three previous convictions for a “violent felony” or a “serious drug

offense” is subject to a higher sentencing range than would originally apply. As defined by 18

U.S.C. § 924(e)(2)(B), “the term ‘violent felony’ means any crime […] that-- (i) has as an

element the use, attempted use, or threatened use of physical force against the person of another;

or (ii) is burglary, arson, or extortion, involves use of explosives, or otherwise involves conduct

that presents a serious potential risk of physical injury to another.” 18 U.S.C. § 924(e)(2)(B)

(emphasis added).

       In Johnson, made retroactively applicable in United States v. Welch, __ U.S. __, 136

S.Ct. 1257 (2016), the Supreme Court held that the residual clause (italicized above) is

unconstitutionally vague because it invites arbitrary enforcement and fails to give fair notice of

the conduct it punishes. See Johnson, 135 S.Ct. at 2557, 2563. Thus, a conviction based on the

residual clause of section 924(e)(2)(B)(ii) violates a defendant’s right to due process. See id. at

2563. Importantly, Johnson did “not call into question” the remainder of the ACCA, including

the definition of “violent felony” as set forth in the elements clause, or the enumerated offenses

(i.e. burglary, arson, extortion, or use of explosives). See id.; United States v. Jeffries, 822 F.3d

192, 193 (5th Cir. 2016). Thus, after Johnson the Court may only apply the ACCA enhancement




                                                 4
where a “violent felony is one of a number of enumerated offenses (i.e. burglary, arson,

extortion, or use of explosives) or a felony that ‘has as an element the use, attempted use, or

threatened use of physical force against the person of another.’” United States v. Moore, 711 F.

App’x 757, 759 (5th Cir. 2017) (quoting section 924(e)(2)(B)).

         To determine whether White is entitled to relief under Johnson, the Court must ascertain

whether the sentencing court relied on the residual clause of the ACCA. See United States v.

Wiese, 896 F.3d 720, 724 (5th Cir. 2018), petition for cert. filed (Dec. 26, 2018) (No. 18-7252).

If the sentencing court relied on the residual clause, then Johnson provides a jurisdictional

predicate to consider the merits of the motion. See id. If the sentencing court relied on the

elements clause or if the conviction was properly considered as an enumerated offense (i.e.

burglary, arson, extortion, or use of explosives), then Johnson would not offer relief. See id.

In making this determination the Court “must look to the law in place at the time of sentencing to

determine whether a sentence was imposed under the [] residual clause.” Id. (citations omitted).

To examine whether there was potential reliance on the residual clause, the Court may examine

(1) the sentencing record for direct evidence of a sentence, (2) the relevant legal environment

existing at the time, (3) the presentence report, and (4) other materials available to the sentencing

court. See id. at 725 (citations omitted). While the Fifth Circuit has not decided the precise

burden a defendant must meet, it has required defendants to demonstrate that the sentencing

court “may have” relied on the residual clause. See United States v. Castro, No. 17-40312, 2018

WL 6070373, at *2 (5th Cir. Nov. 20, 2018), petition for cert. filed (Jan. 25, 2019) (No. 19-

7577).

         White was sentenced on November 1, 2005. [Rec. Docs. 53, 54].              The Court has

reviewed the transcript of the sentencing hearing held in this matter.       [Rec. Doc. 119]. The




                                                 5
sentencing court received and filed into the record documentary evidence of White’s three prior

state felony convictions. [Rec. Doc. 53, Ex. 1]. The sentencing court determined that White’s

two state court drug offenses met the statutory definition of “serious drug offense” as defined by

28 U.S.C. § 924(e)(2)(A), which is not affected in any manner by Johnson. [Rec. Doc. 119 at 9].

As to White’s conviction for aggravated battery, the sentencing court did not specify whether the

crime was considered a “violent felony” under the elements clause or residual clause of the

ACCA. See id. 2 3

       Both the government and White agree that the record is silent regarding the sentencing

court’s consideration of the aggravated battery claim. However, the government argues that

White’s conviction for aggravated battery would have been evaluated under the elements clause

of section 924(e) because an element of the crime of aggravated battery is the use, attempted use,

or threatened use of physical force against another. [Rec. Doc. 114 at 5].       Conversely, White

argues that the sentencing court could have utilized the residual clause because the crime

presents a serious potential risk of physical injury to another. [Rec. Doc. 115 at 3].

       In 1988, the year of White’s aggravated battery conviction, Louisiana defined a “battery”

as follows:

       Battery is the intentional use of force or violence upon the person of another; or
       the intentional administration of a poison or other noxious liquid or substance to
       another.




2
 A review of the sentencing transcript reveals that White’s attorney and the sentencing court
were much more concerned with whether his two drug distribution convictions should be
considered a single drug transaction given the underlying facts of the case. [Rec. Doc. 119 at 5,
9, 15].
3
 The presentence report indicates that White’s aggravated battery conviction involved the
shooting of another individual with a shotgun. [PSR at ¶ 26].

                                                 6
La. Rev. Stat. 14:33 (1988). An aggravated battery in Louisiana was defined as “a battery

committed with a dangerous weapon.” La. Rev. Stat. 14:34 (1988).

       The Court has been unable to locate a Fifth Circuit case prior to White’s 2005 sentencing

that directly considered whether Louisiana’s aggravated battery statute is a violent felony under

the elements clause or residual clause of section 924(e).4 However, in United States v. Rasco,

123 F.3d 222 (5th Cir. 1997), the Fifth Circuit considered whether a Louisiana aggravated

battery was a “serious violent felony” under the “three strikes” law pursuant to 18 U.S.C. § 3559.

The “three strikes” statute defines “serious violent felony” to include both enumerated offenses

as well as “any other offense punishable by a maximum term of imprisonment of 10 years or

more that has as an element the use, attempted use, or threated use of physical force against the

person of another or that, by its nature, involves a substantial risk that physical force against the

person of another may be used in the course of committing the offense.” Id. at 226 (citing 18

U.S.C. § 3559(a)). In considering the constitutionality of section 3559, the Fifth Circuit, in dicta,

stated “[a]ggravated battery thus is a felony under Louisiana law and ‘has as an element the use,

attempted use, or threated use of physical force against the person of another’ as required by §

3559(c)(2)(F)(ii).” Id. at 227 (quotation omitted).     This language is identical to the elements

clause of section 924(e). The government argues that Rasco was sufficient precedent at the time

of White’s sentencing to establish that the sentencing court would have utilized the elements

clause. [Rec. Doc. 113 at 21]. This Court agrees that the Rasco case would have been persuasive

authority for the sentencing court in 2005, suggesting that the White’s sentence would have been

imposed under the elements clause.



4
 The Court is not alone in this conclusion. Neither the government nor White found a case
directly on point. [Rec. Docs. 113 at 20-21; 115 at 4].



                                                 7
       Since White’s sentencing, the Fifth Circuit has addressed whether a conviction under

Louisiana’s aggravated battery statute supports a sentencing enhancement. In 2011, six years

after White’s sentencing, the Fifth Circuit examined La. Rev. Stat. 14:34 in relation to a

conviction for aggravated battery with a motor vehicle. See United States v. Moore, 635 F.3d

774 (5th Cir. 2011).5 Therein, the panel found that even if it assumed arguendo that a Louisiana

aggravated battery with a motor vehicle did not qualify as an enumerated offense or under the

elements clause, it was “indisputably a crime of violence under the residual clause [].” Id. at

777. In 2014, nine years after White’s sentencing, the Fifth Circuit characterized the language

in Rasco regarding the elements clause as a “passing statement” that was not controlling because

Rasco had not squarely challenged whether a Louisiana aggravated battery conviction satisfied

the “use of force” prong under section 3559(c)’s definition of “serious violent felony.”         See

United States v. Herrera-Alvarez, 753 F.3d 132, 136-37 (5th Cir. 2014).         However, the same

panel employed the modified categorical approach and held that a Louisiana aggravated battery,

committed by a means other than poisoning, contained the necessary force elements to qualify

under the elements clause. See id. at 135.

       Shortly thereafter, the Fifth Circuit considered whether a sentencing enhancement based

on a Louisiana aggravated battery conviction was appropriately considered a crime of violence

where the underlying charging documents were unavailable for the court to identify whether the

conviction was based on the intentional use of force or administration of a poison. See United

States v. Hernandez-Rodriguez, 788 F.3d 193 (5th Cir. 2015).      When the Fifth Circuit examined

the complete statute, it found that the least culpable means of violation (poisoning) fell outside of

5
  The Moore case examined whether a Louisiana aggravated battery conviction qualified as a
crime of violence under United States Sentencing Guideline § 4B1.2(a). However, because of
the similarities between U.S.S.G. §§ 2L1.2(b)(1)(A), 4B1.2(a), 4B1.4(a), and 18 U.S.C. 924(e),
the provisions are considered interchangeable. Moore, 635 F.3d at 776.

                                                 8
the generic definition of aggravated assault, such that a conviction under the statute should not be

considered a crime of violence as a matter of law. See id. at 200.

       In November 2018, the Fifth Circuit took a fresh look at what constitutes a violent felony

or crime of violence. See United States v. Reyes-Contreras, 910 F.3d 169 (5th Cir. 2018) (en

banc). In Reyes-Contreras, the court held that there is no valid distinction between direct or

indirect force, such as poisoning, for purposes of determining whether an offense is a crime of

violence. Id. at 182 (citing United States v. Castleman, 572 U.S. 157, 170, 134 S.Ct. 1405, 1414-

15 (2014)). The court also found that the “use of force” requirement does not require intent to

use force, and may also include knowing or reckless conduct. Id. at 183 (citing Voisine v. United

States, __ U.S. __, 136 S.Ct. 2272, 2279 (2016)).          The decision concluded by overruling

numerous cases, in whole or in part, including Hernandez-Rodriguez and Herrera-Alvarez

discussed above. See id. at 187. In the opinion of this Court, the result of Reyes-Contreras is

that a conviction under Louisiana’s aggravated battery statute is properly considered a violent

felony under the elements clause of section 924(e) because the offense requires the use,

attempted use, or threated use of force (direct or indirect) against another.

       Because it is the Petitioner’s burden to demonstrate that the sentencing court “may have”

relied on the residual clause, the Court must find that the burden has not been met. White has

offered no evidence to suggest that the sentencing court relied upon or even considered the

residual clause.    The legal environment existing in 2005 includes persuasive Fifth Circuit

language found in Rasco.       Moreover, if considered today, the holding in Reyes-Contreras

suggests that White’s conviction would be considered under the elements clause.

       The Court must find that Johnson does not apply. Because Johnson does not offer an

avenue for relief, White has failed to demonstrate that his section 2255 petition relies upon a




                                                  9
previously unavailable rule of constitutional law. See 28 U.S.C. § 2244(b)(4). Johnson cannot

serve as a jurisdictional predicate to allow this Court to consider the merits of White’s petition.

See Wiese, 896 F.3d at 726. Accordingly, White’s petition must be dismissed.

                                        CONCLUSION

       For the reasons assigned herein, White’s Motion to Vacate, Set Aside, or Correct

Sentence pursuant to 28 U.S.C. § 2255 [Rec. Docs. 101, 104] is hereby DISMISSED.

       THUS DONE AND SIGNED, in Monroe, Louisiana, this 21st day of February, 2019.



                                             _______________________________________
                                             ROBERT G. JAMES
                                             UNITED STATES DISTRICT JUDGE




                                                10
